Citation Nr: 1627836	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for an osteoid osteoma of the right tibia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to December 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO granted a higher rating of 10 percent for an osteoid osteoma of the right tibia.  In February 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010 as well.

In November 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In February 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action,  the AMC continued to deny the claim (as reflected in a May 2013 supplemental SOC (SSOC)) and returned this matter  to the Board for further appellate consideration.  

In September 2013, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, to the extent possible, the AMC continued to deny the claim (as reflected in an October 2013 SSOC) and returned this matter to the Board for further appellate consideration.  


This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

As for the matter of representation, the Board notes the VBMS file includes an August 2009 power of attorney in favor of  Texas Veterans Commission (TVC).  However, there are indications that the Veteran may have more recently  attempted to change her representative from TVC to the to the Disabled American Veterans (DAV).  The internal VACOLS system listed DAV as the Veteran's representative in November 2013, and the internal VBMS system indicates that  DAV represents the Veteran.  However, no copy of a properly executed  VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating DAV as the Veteran's representative has  not been associated with the Veteran's claims file.  The Board's attempt to obtain a copy of a VA From 21-22 in favor of DAV was unsuccessful.  Moreover while DAV has indicated that it has attempted to contact the Veteran via phone and mail in order to obtain a replacement Form 21-22, these efforts were also unsuccessful.  As such, at this juncture, the Board continues to recognize TVC as the Veteran's representative.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished. 

2.  Pertinent to the  July 24, 2009, claim for increase, the Veteran has subjectively complained of symptoms such as stiffness, swelling, locking, and pain in the right knee; objectively, her disability has manifested as painful motion with flexion to no worse than 135 degrees and extension at zero degrees, with no nonunion or malunion of the tibia, and no evidence of locking or buckling, instability or recurrent subluxation, ankylosis, genu recurvatum, dislocation or removal or the semilunar cartilage or other meniscus or other impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for osteoid osteoma of the right tibia not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4,20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The VCAA requires that a veteran be notified of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an August 2009 letter, issued prior to the rating decision on appeal, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate her claim for an increased evaluation, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The Veteran was advised to submit evidence from medical providers, statements from others who could describe their observations of her disability level, and her own statements describing the symptoms, frequency, severity and additional disablement caused by her disability.  As such, the Board finds that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, evidence  associated with the claims file include private and VA medical records, and the reports of VA examinations.  Also of record and considered in connection with claim is the transcript of the November 2012 Board hearing transcript, along with various written statements by Veteran and her representative, on her behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

As for the Board hearing, the hearing transcript reflects identification of the claim on appeal, and appropriate exchanges between the appellant, her representative and the undersigned with respect to her symptoms and treatment.  To the extent that the undersigned did not explicitly suggest the submission of any specific, additional evidence to support a higher rating, as the claim was subsequently developed, any omission in this regard was harmless.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2) (2015).  Notably, there has been no challenge to the conduct of the hearing.

The Board also finds that the AOJ has substantially complied with the September 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

There is no indication in the record that there is available any additional, existing evidence relevant to the matter herein decided that is not of record that may be obtained Specifically, the Veteran did not respond to the September 2013 letter requesting that she provide an updated release for records from the Fondren Orthopedic Group; hence, no further action in this regard is warranted.  Records from VA have been obtained, and records from Orthopaedics South have been obtained as well.  In an October 2009 phone call, the Veteran stated that she could not contact Orthopaedics South for any further records.  

Furthermore, the VA examinations conducted in September 2009, June 2010, October 2010, and May 2013 were adequate, inasmuch as they considered the Veteran's symptoms and history in evaluating the current severity of her disability.  As the evidence of record includes sufficient evidence for evaluation of the disability, and there is  evidence or argument that her disability has increased in severity, further examination is not warranted.   See Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007) (mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination).  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of the claims.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).   See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Although the 10 percent rating for the Veteran's osteod osteoma of the right proximal tibia was initially assigned under Diagnostic Code 5015 (for benign new bone growths), as reflected in the SOC, the disability is now essentially being rated, by analogy, under Diagnostic Code 5262, for impairment of the tibia or fibula.  See 38 C.F.R. §§ 4.20, 4.27.  

Under that diagnostic code, for malunion, a 10 percent rating assignable for slight knee or ankle disability; a 20 percent rating is assignable for moderate knee or ankle disability; and a 30 percent rating is assignable for marked knee or ankle disability.  The maximum, 40 percent rating assignable under Diagnostic Code 5262 requires nonunion, with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a.  Notably, no malnunion or nonunion of the tibia has been shown. 

The terms "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion was limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees, a  30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Under Diagnostic Code 5257, for evaluating "other" disability of the knee such as recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a.

The Veteran contends that her osteoid osteoma of the right tibia is worse than currently reflected by her 10 percent rating.  In this regard, the Veteran has provided statements that this disability causes pain that interferes with her normal motion.  
At the outset, it is noted that the Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In her July 2009 claim for increase, the Veteran reported right knee pain.  On  September 2009 VA examination, the Veteran reported pain in the lower right leg which occurs thrice a day, which each instance lasting two hours.  Examination of the right tibia and fibula revealed normal findings, and examination of the knee revealed no locking, pain, genu recurvatum, or crepitus.  All ranges of motion were normal, with pain the main functional impact after repetitive use at her right knee and ankle.  The examiner stated that the effect of her disability was that she cannot run, and cannot undertake prolonged standing or walking.  A radiology report was normal.  Following this examination,  the Veteran submitted a statement in September 2009 wherein she stated that she cannot bend her knee for long periods of time, and that it locks up on her and buckles.  

On June 2010 VA examination, she was noted to have minimal swelling.  Her knee was stable, and her range of motion was noted as zero to 135 degrees.  An x-ray found a likely bone island in the distal medial tibia.  October 2010 saw the Veteran receiving another VA examination.  A radiology report found no fractures, dislocations, or subluxations of the tibia and fibula.  The examination report stated that the right tibia and fibula x-rays were within normal limits.  During this examination, the Veteran reported pain that occurred once per day that lasted 3 hours.  She reported stiffness, swelling, and locking.  Her ranges of motion were within normal limits, as were all stability tests.  Examination of the knee revealed no locking pain, genu recurvatum, or crepitus.  

During the November 2012 Board hearing, the Veteran testified that she was seeking a 20 percent rating.  She stated that there was pain in her knee, and that there are times were it will lock up.  The Veteran stated that she cannot run, cannot walk for long periods of time, and cannot have any impact on her knee.  She further stated that the major impairment was pain, and the limitations of her physical activities.  She also noted that she cannot sit Native American-style, and that she cannot wear high heels.  

In the February 2013 remand,  the  Board ordered another examination of the Veteran, and such was accomplished in May 2013. The Veteran then reported difficulty standing for long periods of time, being unable to run, periodic swelling, and weakness that did not result in instability.  All ranges of motion were normal, to include after repetitive use testing.  There was no objective evidence of painful motion, and no functional loss and/or functional impairment.  Stability tests were normal.  There was no arthritis, and the examiner stated that the Veteran's disability did not impact her ability to work.  In his remarks, the examiner stated that:

[s]he had a bone island in the proximal tibia that could have given her knee pain.  MRI showed otherwise normal knee.  This has disappeared as of recent x-rays.  She complains of knee pain and swelling however there is no current indication of pathology and her knee is normal.  She could have inflammatory tissue residual from the bone island that is causing her symptoms.  Her ROM is entirely normal without pain.  She ambulates without appearance of discomfort.  Her knee is stable and there is no swelling.  There could be a somatic component involved because she indicated she was worried about cancer.  She was told in 1994 that the lesion could be cancer.  There is no physical or x-ray evidence that indicated disability.  She would be able for sedate and active employment.

Examination report at 7.  

In addition to the VA examination reports of record, treatment records generally reflect the Veteran's complaints, but do not any different or additional findings for evaluation of the right knee disability under applicable diagnostic criteria that those reflected in the VA examination reports.  X-rays have revealed no evidence of bone, joint, or soft tissue abornormality in the right ankle. 

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, the Veteran is not entitled to a rating in excess of 10 percent, as no more than slight overall knee disability has been demonstrated.   The 10 percent rating id appropriate based on  pain in her knee and tibial region from the osteoid osteoma, which, as reflected in the SOC, the RO has equated with "painful motion.". See 38 C.F.R. § 4.59; Petitti v. McDonald, 27 Vet. App. 415,428-429 (2015).  However, despite her subjective complaints, no higher rating is assignable.

At least overall moderate knee disability, warranting the next higher, 20 percent rating based on evaluation, by analogy, under Diagnostic5262, has not been demonstrated.  Notably, even considering the DeLuca factors, there is no basis for assignment of a higher rating based on limitation of motion. At worst, her worst flexion measurement was to 135 degrees, and her extension was measured at zero degrees.  Such findings are essentially normal, and do not come close to supporting even the minimal compensable rating for limited flexion or extension.  Moreover, all objective testing of joint stability in her right knee was normal, and no locking or buckling has been shown objectively.  The Board notes that the Veteran is certainly competent to report experiencing symptoms such as knee instability, and the Veteran has reported locking and buckling.  out.  However, medical professionals on physical examinations have made affirmative clinical findings of no right knee instability, or locking  and the Board accepts these clinical findings as more probative on the matter. 

As such, a rating based on subluxation or lateral instability under DC 5257 is not assignable.  The Board also finds that no other diagnostic code provides a basis for any higher or alternative rating for her right knee disability.  There are no objective medical findings of ankylosis, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's right knee under Diagnostic Codes 5256,  or 5263 is not warranted.  See 38 C.F.R. 4.71a.  There also is no indication in the record that the Veteran has undergone any surgical procedures for a meniscal condition or has any impairment of the meniscus; hence, evaluation under Diagnostic Code 5258 or 5259 is not warranted.  Moreover, the disability was not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for the period under consideration.

Additionally, the Board finds that at no pertinent point has the Veteran's right knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) .   
  
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extra-schedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected right knee.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's symptoms, to include complaints of pain and swelling, are adequately contemplated by the rating criteria, and higher ratings are assignable based on a showing of increased or additional impairment.  Notably, there is no evidence or argument that the applicable schedular criteria are inadequate to evaluate any aspect of right knee disability under consideration.  


The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.   Here, however, as explained above, the Board has fully considered all of the Veteran's symptoms in evaluating disability under consideration, and the evaluation of multiple service-connected disabilities is not here at issue.  Accordingly, the Board finds that the holding of Johnson is not applicable in this appeal. .

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1)  are not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that a total rating based on individual unemployability due to service-connected disability (TDIU) claim may considered a component of a claim for higher rating when such claim is reasonably raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified before the Board that she had to quit her career in law enforcement, and it was noted during  her first VA examination, in September 2009, that her disability was aggravated by her current sales job, and the June 2010 and October 2010 VA examination reports indicated that she had been laid off.  However, there is no evidence or argument that her right knee disability has actually or effectively rendered her unemployable.  Most recently, the May 2013 examiner noted that the Veteran was capable of either sedate or active employment.  Therefore, the matter of the Veteran's entitlement to a TDIU has not been raised in conjunction with the claim for a higher rating herein considered, and need not be addressed. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the right knee disability under consideration, pursuant to Hart, and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An increased rating in excess of 10 percent for osteoid osteoma of the right tibia is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


